*1094Appeal from a judgment of the Cayuga County Court (Peter E. Corning, J.), rendered August 21, 2003. The judgment convicted defendant, upon his plea of guilty, of sodomy in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
In appeal Nos. 1 and 2, defendant challenges severity of the sentences imposed on his respective convictions of sodomy in the first degree (Penal Law former § 130.50 [4]). We conclude that the respective sentences are not unduly harsh or severe. In addition, defendant challenges the factual sufficiency of the plea allocution in appeal No. 2. By failing to move to withdraw his plea or to vacate the judgment of conviction in appeal No. 2, defendant failed to preserve his challenge for our review (see People v Lopez, 71 NY2d 662, 665 [1988]). In any event, we conclude that his challenge is without merit (see People v Vonderchek, 245 AD2d 979, 980 [1997], lv denied 91 NY2d 945 [1998]; see also People v Rivera, 266 AD2d 576, 577 [1999]; People v Thomas, 169 AD2d 515, 516 [1991], lv denied 78 NY2d 975 [1991]). Present—Green, J.P., Gorski, Martoche, Lawton and Hayes, JJ.